       Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 1Filed
                                                                    of 3612/18/2020 1:44 PM
                                      EXHIBIT D - Page 1                         Jo Ann Cervantes, District Clerk
                                                                                       Val Verde County, Texas
                                                                                               Angelica Cortez
                                            2020-0234-CIV
                                CAUSE NO. __________________

 J & V ENTERPRISE                                 §
                                                                IN THE DISTRICT COURT OF
                                                  §
      Plaintiff,                                  §
                                                  §
                                                  §
 v.                                               §              63RD
                                                                  ______JUDICIAL DISTRICT
                                                  §
                                                  §
 UNITED SPECIALTY INSURANCE                       §
 COMPANY                                          §
                                                                VAL VERDE COUNTY, TEXAS
      Defendant

                              PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, J & V ENTERPRISE. (hereinafter referred to as “Plaintiff”), and files this

Plaintiff’s Original Petition, complaining of UNITED SPECIALTY INSURANCE COMPANY

(“Defendant”), and for cause of action, Plaintiff would respectfully show this honorable Court the

following:


                                DISCOVERY CONTROL PLAN

1.       Plaintiff intends discovery in this case be conducted under the provisions of Texas Rule of

         Civil Procedure 190.4 (Level 3), and request that the Court enter an appropriate scheduling

         order.

                                             PARTIES

2.       Plaintiff, J & V ENTERPRISES., is a domestic limited liability company based in Smith

         County, Texas.

3.       Defendant, UNITED SPECIALTY INSURANCE COMPANY, is a foreign insurance

         company registered with the Texas Department of Insurance engaging in the business of



PLAINTIFF ORIGINAL PETITION                                                              Page 1 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 2 of 36
                                      EXHIBIT D - Page 2


       insurance in the State of Texas. Defendant may be served with process by serving its

       President, Mr. Matthew Freeman, or any other Director or Officer at its corporate office located

       at 160 Greentree Drive, Suite 101, Dover, Delaware 19904.

                                     JURISDICTION AND VENUE

4.     The Court has jurisdiction over this cause of action because the amount in controversy is

       within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over

       $250,000.00, but less than $1,000,000.00, including damages of any kind, penalties, costs,

       expenses, pre-judgment interest, and attorneys’ fees.

5.     The Court has jurisdiction over Defendant because this Defendant engages in the business

       of insurance in the State of Texas, and Plaintiff’s causes of action arise out of this

       Defendant’s business activities in the State of Texas.

6.     Venue is proper in Val Verde County, Texas, because the insured property at issue is

       situated in this county and the events giving rise to this lawsuit occurred in this county.

                                              FACTS

7.     Plaintiff is the owner of Texas insurance policy USA4265825 (hereinafter the “Policy”),

       which was issued by Defendant.

8.     Plaintiff own the insured property, which is specifically located at 301 Margaret Lane, Del

       Rio, Texas (hereinafter the “Property”).

9.     Defendant sold the Policy insuring the Property to Plaintiff.

10.    On or about April 11th, 2020, a wind/hailstorm caused extensive damage to the insured

       Property.

11.    Plaintiff submitted a claim to Defendant against the Policy for damages the Property

       sustained as a result of the storm event. Upon information and belief, Defendant assigned

       number 33-021260 to the claim.


PLAINTIFF ORIGINAL PETITION                                                                Page 2 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 3 of 36
                                         EXHIBIT D - Page 3


12.    Plaintiff asked that Defendant cover the cost of repairs to the Property, pursuant to the

       Policy.

13.    Defendant inspected the property and issued an insufficient payment in the amount of

       $13,468.73 to Plaintiff for the damages.

14.    On August 12, 2020, Defendant requested an opportunity to re-inspect the Property. Said

       request was granted and the re-inspection took place on September 28, 2020.

15.    Based upon this investigation and reinspection of the property, Defendant admitted liability

       for an additional $68,548.63 worth of damage and rendered a check for the aforementioned

       amount.

16.    Defendant, on multiple occasions failed to properly inspect the property and failed to

       properly scope the loss by intentionally ignoring areas of damage and turning a blind eye

       to the true extent of the loss.

17.    Defendant set about to deny and/or underpay on properly covered damages. As a result of

       Defendant’s unreasonable investigation of the claim, including not providing full coverage

       for the damages sustained by Plaintiffs, as well as under-scoping the damages during its

       investigation and thus denying adequate and sufficient payment to Plaintiff to repair the

       Property, Plaintiff’s claim was improperly adjusted. The mishandling of Plaintiff’s claim

       has also caused a delay in Plaintiff’s ability to fully repair the Property, which has resulted

       in additional damages. To this date, Plaintiff have yet to receive the full payment to which

       they are entitled under the Policy.

18.    As detailed in the paragraphs below, Defendant wrongfully denied Plaintiff’s claim for

       repairs of the Property, even though the Policy provided coverage for losses such as those

       suffered by Plaintiffs. Furthermore, Defendant underpaid some of Plaintiff’s claims by not




PLAINTIFF ORIGINAL PETITION                                                               Page 3 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 4 of 36
                                     EXHIBIT D - Page 4


       providing full coverage for the damages sustained by Plaintiffs, as well as under-scoping

       the damages during its investigation.

19.    To date, Defendant continues to delay in the payment for the damages to the property. As

       such, Plaintiff have not been paid in full for the damages to the Property.

20.    Defendant failed to perform its contractual duties to adequately compensate Plaintiff under

       the terms of the Policy. Specifically, it refused to pay the full proceeds of the Policy,

       although due demand was made for proceeds to be paid in an amount sufficient to cover

       the damaged property, and all conditions precedent to recovery upon the Policy had been

       carried out and accomplished by the Plaintiffs. Defendant’s conduct constitutes a breach

       of the insurance contract between Defendant and Plaintiffs.

21.    Defendant misrepresented to Plaintiff that certain damage to the Property was not covered

       under the Policy, even though the damage was caused by a covered occurrence.

       Defendant’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

       Practices. TEX. INS. CODE §541.060(a)(1).

22.    Defendant failed to make an attempt to settle Plaintiff’s claim in a fair manner, although

       they were aware of their liability to Plaintiff under the Policy. Defendant’s conduct

       constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

       CODE §541.060(a)(2)(A).

23.    Defendant failed to explain to Plaintiff the reasons for their offer of an inadequate

       settlement.   Specifically, Defendant failed to offer Plaintiff adequate compensation,

       without any or adequate explanation why full payment was not being made. Furthermore,

       Defendant did not communicate that any future settlements or payments would be

       forthcoming to pay for the entire losses covered under the Policy, nor did they provide any




PLAINTIFF ORIGINAL PETITION                                                            Page 4 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 5 of 36
                                     EXHIBIT D - Page 5


       or adequate explanation for the failure to adequately settle Plaintiff’s claim. Defendant’s

       conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

       CODE §541.060(a)(3).

24.    Defendant failed to affirm or deny coverage of Plaintiff’s claim within a reasonable time.

       Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

       the full and entire claim, in writing from Defendant. Defendant’s conduct constitutes a

       violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

       §541.060(a)(4).

25.    Defendant refused to fully compensate Plaintiffs, under the terms of the Policy, even

       though Defendant failed to conduct a reasonable investigation. Specifically, Defendant

       performed an outcome-oriented investigation of Plaintiff’s claim, which resulted in a

       biased, unfair, and inequitable evaluation of Plaintiff’s losses on the Property. Defendant’s

       conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

       TEX. INS. CODE §541.060(a)(7).

26.    Defendant failed to meet its obligations under the Texas Insurance Code regarding timely

       acknowledging Plaintiff’s claim, beginning an investigation of Plaintiff’s claim, and

       requesting all information reasonably necessary to investigate Plaintiff’s claim, within the

       statutorily mandated time of receiving notice of Plaintiff’s claim. Defendant’s conduct

       constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

       CODE §542.055.

27.    Defendant failed to accept or deny Plaintiff’s full and entire claim within the statutorily

       mandated time of receiving all necessary information. Defendant’s conduct constitutes a




PLAINTIFF ORIGINAL PETITION                                                               Page 5 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 6 of 36
                                     EXHIBIT D - Page 6


       violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE

       §542.056.

28.    Defendant failed to meet its obligations under the Texas Insurance Code regarding payment

       of claim without delay. Specifically, it has delayed full payment of Plaintiff’s claim longer

       than allowed and, to date, Plaintiff have not received full payment for the claim.

       Defendant’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

       of Claims. TEX. INS. CODE §542.058.

29.    From and after the time Plaintiff’s claim was presented to Defendant, the liability of

       Defendant to pay the full claim in accordance with the terms of the Policy was reasonably

       clear. However, Defendant has refused to pay Plaintiff in full, despite there being no basis

       whatsoever on which a reasonable insurance company would have relied to deny the full

       payment. Defendant’s conduct constitutes a breach of the common law duty of good faith

       and fair dealing.

30.    Defendant knowingly or recklessly made false representations, as described above, as to

       material facts and/or knowingly concealed all or part of material information from

       Plaintiffs.

31.    As a result of Defendant’s wrongful acts and omissions, Plaintiff were forced to retain the

       professional services of the attorney and law firm for representation with respect to these

       causes of action.




PLAINTIFF ORIGINAL PETITION                                                             Page 6 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 7 of 36
                                     EXHIBIT D - Page 7


                                     CAUSES OF ACTION

32.    Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

       violations of the Texas Insurance Code and Deceptive Trade Practices Act, intentional

       breach of the common law duty of good faith and fair dealing, and common law fraud.

                                   BREACH OF CONTRACT

33.    The Policy is a valid, binding, and enforceable contract between Plaintiff and Defendant.

34.    Defendant’s conduct constitutes a breach of the insurance contract made between

       Defendant and Plaintiffs.

35.    Defendant’s failure and/or refusal, as described above, to pay the adequate compensation

       as it is obligated to do under the terms of the Policy in question, and under the laws of the

       State of Texas, constitutes a breach of Defendant’s insurance contract with Plaintiffs.

36.    The Defendant’s breach proximately caused Plaintiff’s injuries and damages.

37.    All conditions precedent required under the Policy have been performed, excused, waived,

       or otherwise satisfied by the Plaintiffs.

                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                      UNFAIR SETTLEMENT PRACTICES

38.    Defendant’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

       Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

       made actionable by TEX. INS. CODE §541.151.

39.    Defendant’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

       material facts relating to the coverage at issue, constitutes an unfair method of competition

       and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

       §541.060(a)(1).




PLAINTIFF ORIGINAL PETITION                                                             Page 7 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 8 of 36
                                      EXHIBIT D - Page 8


40.    Defendant’s unfair settlement practices, as described above, of failing to attempt in good

       faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

       Defendant’s liability under the Policy was reasonably clear, constitutes an unfair method

       of competition and an unfair and deceptive act or practice in the business of insurance.

       TEX. INS. CODE §541.060(a)(2)(A).

41.    Defendant’s unfair settlement practices, as described above, of failing to promptly provide

       the Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts

       or applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

       method of competition and an unfair and deceptive act or practice in the business of

       insurance. TEX. INS. CODE §541.060(a)(3).

42.    Defendant’s unfair settlement practices, as described above, of failing within a reasonable

       time to affirm or deny coverage of the claim to Plaintiffs, or to submit a reservation of

       rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive

       act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

43.    Defendant’s unfair settlement practices, as described above, of refusing to pay Plaintiff’s

       claim without conducting a reasonable investigation, constitutes an unfair method of

       competition and an unfair and deceptive act or practice in the business of insurance. TEX.

       INS. CODE §541.060(a)(7).

44.    Each of the foregoing unfair settlement practices were completed knowingly by the

       Defendant and were a producing cause of Plaintiff’s injuries and damages.




PLAINTIFF ORIGINAL PETITION                                                                Page 8 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 9 of 36
                                     EXHIBIT D - Page 9


                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

45.    The Claim is a claim under an insurance policy with the Defendant of which Plaintiff gave

       proper notice. The Defendant is liable for the Claim. Defendant’s conduct constitutes

       multiple violations of the Texas Insurance Code, Prompt Payment of Claims. All violations

       made under this article are made actionable by TEX. INS. CODE §542.060.

46.    Defendant’s failure to acknowledge receipt of Plaintiff’s claim, commence investigation

       of the claim, and/or request from Plaintiff all items, statements, and forms that it reasonably

       believed would be required within the applicable time constraints, as described above,

       constitutes a non-prompt payment of claims and a violation of TEX. INS. CODE §542.055.

47.    Defendant’s failure to notify Plaintiff in writing of its acceptance or rejection of the claim

       within the applicable time constraints, constitutes a non-prompt payment of the claim.

       TEX. INS. CODE §542.056.

48.    Defendant’s delay of the payment of Plaintiff’s claim following its receipt of all items,

       statements, and forms reasonably requested and required, longer than the amount of time

       provided for, as described above, constitutes a non-prompt payment of the claim. TEX.

       INS. CODE §542.058.

49.    Each of the foregoing unfair settlement practices were completed knowingly by the

       Defendant and were a producing cause of Plaintiff’s injuries and damages.




PLAINTIFF ORIGINAL PETITION                                                               Page 9 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 10 of 36
                                    EXHIBIT D - Page 10


            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

50.    The Defendant breached the common law duty of good faith and fair dealing owed to

       Plaintiff by denying or delaying payment on the Claim when Defendant knew or should

       have known that liability was reasonably clear.

51.    Defendant’s failure, as described above, to adequately and reasonably investigate and

       evaluate Plaintiff’s claim, although, at that time, Defendant knew or should have known

       by the exercise of reasonable diligence that its liability was reasonably clear, constitutes a

       breach of the duty of good faith and fair dealing.

52.    Defendant’s conduct proximately caused Plaintiff injuries and damages.

            VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES ACT

53.    Defendant’s conduct violated the Texas Deceptive Trade Practices Act, TEX. BUS. &

       COM. CODE § 17.41, et seq. (hereinafter the “DTPA”) by engaging in “false, misleading

       or deceptive acts and practices.”

54.    Plaintiff is “consumer[s]” in that Plaintiff acquired goods and/or services by purchase, and

       the goods and/or services form the basis of this action.

55.    The Defendant committed numerous violations of the Texas DTPA, insofar as Defendant:

       a)     Represented that goods or services have sponsorship, approval, characteristics,
              ingredients, uses, benefits, or quantities which they do not have;

       b)     Represented that an agreement confers or involves rights, remedies, or obligations
              which it does not have or involve, or which are prohibited by law;

       c)     Failed to disclose information concerning goods or services which was known at
              the time of the transaction when such failure to disclose such information was
              intended to induce the consumer into a transaction into which the consumer would
              not have entered had the information been disclosed;

       d)     Generally engaged in unconscionable courses of action while handling the Claim;
              and/or

       e)     Violated the provisions of the Texas Insurance Code described herein.


PLAINTIFF ORIGINAL PETITION                                                             Page 10 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 11 of 36
                                    EXHIBIT D - Page 11


56.    The Defendant took advantage of the Plaintiff’s lack of knowledge, ability, experience or

       capacity to a grossly unfair degree and to the Plaintiff detriment. The Defendant’s acts

       also resulted in a gross disparity between the value received and the consideration paid in

       a transaction involving the transfer of consideration. As a result of the Defendant’s

       violations of the DTPA, Plaintiff suffered actual damages. In addition, the Defendant

       committed the above acts knowingly and/or intentionally, entitling Plaintiff to three times

       Plaintiff’s damages for economic relief.

                                   COMMON LAW FRAUD

57.    Defendant is liable to Plaintiff for common law fraud.

58.    Each and every one of the representations, as described above, concerned material facts for

       the reason that absent such representations, Plaintiff would not have acted as they did, and

       which Defendant knew were false or made recklessly without any knowledge of their truth

       as a positive assertion.

59.    The statements were made with the intention that they should be acted upon by Plaintiffs,

       who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer injury

       and constituting common law fraud.

60.    The Defendant knowingly or recklessly made false representations as to material facts

       and/or knowingly concealed all or part of material information from Plaintiff with the intent

       of inducing Plaintiff to accept a denial and/or underpayment of insurance benefits. The

       Defendant allowed Plaintiff to use this information, or lack thereof, in justifiable reliance

       in accepting the denial and/or underpayment. Plaintiff relied upon said statements in

       accepting the denial and/or underpayment of the Claim and suffered injury as a result.




PLAINTIFF ORIGINAL PETITION                                                            Page 11 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 12 of 36
                                     EXHIBIT D - Page 12


                                            DAMAGES

61.    Upon the trial of this case, it shall be shown Plaintiff sustained damages as a result of

       Defendant’s conduct. Plaintiff respectfully request the Court and jury award the amount

       of loss Plaintiff have incurred in the past and will incur in the future. There are certain

       elements of damages to be considered separately and individually for the purpose of

       determining the sum of money that would fairly and reasonably compensate Plaintiff for

       injuries, damages, and losses, incurred and to be incurred. From the date of the occurrence

       in question until the time of trial of this cause, Plaintiff seek every element of damage

       allowed by Texas law with respect to the causes of action mentioned above, including but

       not limited to Plaintiff’s actual damages, policy benefits, pre-judgment interest, post-

       judgment interest, consequential damages, court costs, attorneys’ fees, treble damages,

       statutory interest, and exemplary damages.

62.    Plaintiff would show that all the aforementioned acts, taken together or singularly,

       constitute the producing causes of the damages sustained by Plaintiffs.

63.    The damages caused by hail and/or wind have not been properly addressed or repaired in

       the months since the storm, causing further damages to the Property, and causing undue

       hardship and burden to Plaintiffs. These damages are a direct result of Defendant’s

       mishandling of Plaintiff’s claim in violation of the laws set forth above.

64.    For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the

       amount of the claim, together with attorney’s fees and pre-judgment interest.

65.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

       is entitled to actual damages, which include the loss of the benefits that should have been

       paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing




PLAINTIFF ORIGINAL PETITION                                                               Page 12 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 13 of 36
                                     EXHIBIT D - Page 13


       conduct of the acts described above, Plaintiff ask for three times actual damages. TEX. INS.

       CODE §541.152.

66.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

       entitled to the claim amount, as well as eighteen (18) percent interest per annum on the

       amount of such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.

67.    For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

       compensatory damages, including all forms of loss resulting from the insurer's breach of

       duty, such as additional costs, economic hardship, losses due to nonpayment of the amount

       the insurer owed, exemplary damages, and damages for emotional distress.

68.    For violations of the Deceptive Trade Practices Act, Plaintiff is entitled to recover actual

       damages and up to three times Plaintiff’s damages for economic relief, along with

       attorney’s fees, interest and court costs.

69.    For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

       knowingly fraudulent and malicious representations, along with attorney’s fees, interest,

       and court costs.

70.    For the prosecution and collection of this claim, Plaintiff have been compelled to engage

       the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff

       is entitled to recover a sum for the reasonable and necessary services of Plaintiff’s attorney

       in the preparation and trial of this action, including any appeals to the Court of Appeals

       and/or the Supreme Court of Texas.

71.    Plaintiff is not making any claims for relief under federal law.




PLAINTIFF ORIGINAL PETITION                                                             Page 13 of 15
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 14 of 36
                                     EXHIBIT D - Page 14


                                         JURY DEMAND

72.    Plaintiff request a jury trial and have tendered any and all requisite fees for such along with

       the filing of this Plaintiff’s Original Petition.



                                REQUEST FOR DISCLOSURE

73.    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to

       disclose, within fifty (50) days of service of this request, the information described in Rule

       194.2(a)-(l).

                                              PRAYER


       WHEREFORE, Plaintiff respectfully request that final judgment be rendered for the

Plaintiff as follows:

       1) Judgment against Defendant for actual damages in an amount to be determined by the
          jury;

       2) Statutory benefits;

       3) Treble damages;

       4) Exemplary and punitive damages;

       5) Pre-judgment interest as provided by law;

       6) Post-judgment interest as provided by law;

       7) Attorneys’ fees;

       8) Costs of suit;

       9) Such other and further relief to which Plaintiff may be justly entitled.



                                [SIGNATURE PAGE FOLLOWS]




PLAINTIFF ORIGINAL PETITION                                                              Page 14 of 15
     Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 15 of 36
                              EXHIBIT D - Page 15




                                    Respectfully Submitted,



                                    By: _______________________________
                                        Shaun W. Hodge
                                        Texas Bar No. 24052995
                                        shodge@hodgefirm.com
                                        The Hodge Law Firm, PLLC
                                        Old Galveston Square Building
                                        2211 Strand, Suite 302
                                        Galveston, Texas 77550
                                        Telephone: (409) 762-5000
                                        Facsimile: (409) 763-2300

                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF ORIGINAL PETITION                                         Page 15 of 15
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 16 of 36
                       EXHIBIT D - Page 16
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 17 of 36
                       EXHIBIT D - Page 17
                                                       33021260
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 18 of 36
                       EXHIBIT D - Page 18
                                                       33021260
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 19 of 36
                       EXHIBIT D - Page 19
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 20 of 36
                       EXHIBIT D - Page 20
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 21 of 36
                       EXHIBIT D - Page 21
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 22 of 36
                       EXHIBIT D - Page 22
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 23 of 36
                       EXHIBIT D - Page 23
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 24 of 36
                       EXHIBIT D - Page 24
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 25 of 36
                       EXHIBIT D - Page 25
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 26 of 36
                       EXHIBIT D - Page 26
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 27 of 36
                       EXHIBIT D - Page 27
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 28 of 36
                       EXHIBIT D - Page 28
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 29 of 36
                       EXHIBIT D - Page 29
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 30 of 36
                       EXHIBIT D - Page 30
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 31 of 36
                       EXHIBIT D - Page 31
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 32 of 36
                       EXHIBIT D - Page 32
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 33 of 36
                       EXHIBIT D - Page 33
Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 34 of 36
                       EXHIBIT D - Page 34
      Case 2:21-cv-00009-AM-VRG Document    1-4 Filed 03/11/21 Page 35 ofFiled
                                 2020-0234-CIV                             36 3/5/2021 3:33 PM
                                    EXHIBIT D - Page 35                        Jo Ann Cervantes, District Clerk
                                                                                     Val Verde County, Texas
                                                                                                Mary J. Ross

                                  CAUSE NO. 2020-0234-CIV

J & V ENTERPRISE,                              §               IN THE DISTRICT COURT OF
                                               §
        Plaintiff,                             §
                                               §
v.                                             §              VAL VERDE COUNTY, TEXAS
                                               §
UNITED SPECIALTY INSURANCE                     §
COMPANY                                        §
                                               §
        Defendant.                             §                   63RD JUDICIAL DISTRICT



                  DEFENDANT STAR INSURANCE COMPANY’S
          ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Star Insurance Company (incorrectly named as United Specialty

Insurance Company), Defendant in the above-entitled and numbered cause, and files this, its

Original Answer to Plaintiff’s First Amended Petition, and respectfully states as follows:

                                           I.
                                     GENERAL DENIAL

        Star Insurance Company generally denies each and every allegation, both singular and

plural, averred in Plaintiff’s First Amended Petition and every amendment or supplement thereto,

and demands strict proof thereof by a preponderance of evidence pursuant to Rule 92 of the

TEXAS RULES OF CIVIL PROCEDURE.

                                              II.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Star Insurance Company, prays that

upon final hearing hereon, Plaintiff take nothing, and that this Defendant be discharged hence

without day, to recover all costs expended on its behalf, and for such other and further relief,



DEFENDANT’S ORIGINAL ANSWER                                                             PAGE 1 OF 2
D/1032473v2
      Case 2:21-cv-00009-AM-VRG Document 1-4 Filed 03/11/21 Page 36 of 36
                                   EXHIBIT D - Page 36


both general and special, both at law and in equity, to which Defendant, Star Insurance

Company, may show itself justly entitled.

                                            Respectfully submitted,

                                            COOPER & SCULLY, P.C.

                                            By:    /s/ Robert J. Witmeyer
                                                   R. BRENT COOPER
                                                   Texas State Bar No. 04783250
                                                   Email: Brent.Cooper@cooperscully.com
                                                   ROBERT J. WITMEYER
                                                   Texas Bar No. 24091174
                                                   Email: Rob.Witmeyer@cooperscully.com

                                                   Founders Square
                                                   900 Jackson, Suite 100
                                                   Dallas, TX 75202
                                                   (214) 712-9500
                                                   (214) 712-9540 (fax)

                                            ATTORNEYS FOR DEFENDANT,
                                            STAR INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of March, 2021, a true and correct copy of the
foregoing document was served on counsel of record via the Court’s ECF filing service:

        Shaun W. Hodge
        shodge@hodgefirm.com
        THE HODGE LAW FIRM, PLLC
        Old Galveston Square Building
        2211 Strand, Suite 302
        Galveston, Texas 77550
        (409) 762-5000 Telephone
        (409) 763-2300 Facsimile

                                            /s/ Robert J. Witmeyer
                                            ROBERT J. WITMEYER




DEFENDANT’S ORIGINAL ANSWER                                                     PAGE 2 OF 2
D/1032473v2
